IN THE SUPREME COURT OF TI~IE STATE OF DELAWARE

LARRY D. MARVEL, §
§ No. 122, 2016
Plaintiff Below- §
Appellant, §
§
v. § Court Below--Court of Chancery
§ of the State of Delaware
NEW CASTLE COU`NTY §
SUPERIOR COURT, et al., § C.A. No. 10685
§
Defendants Below- §
Appellees. §

Submitted: April 29, 2016
Decided: June 21, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices
0 R D E R

This 215‘ day of June 2016, it appears to the Court that:

(1) The appellant, Larry Marvel, filed this appeal from an order of
the Court of Chancery, dated February 15, 2016, adopting the Master’s
recommendation that Marvel’s complaint be dismissed as legally frivolous.
After Marvel filed his opening brief in this appeal on April 14, 2016, the
Clerk of the Court issued a notice to Marvel to show cause why his appeal
should not be dismissed as legally frivolous. Marvel filed his response on

April 29, 2016.

(2) After careii.ll consideration of Marvel’s opening brief on appeal
and his response to the rule to show cause, it is clear that thejudgment of the
Court of Chancery holding that Marvel’s complaint was legally frivolous is
correct and should be affinned, sua sponte, under Supreme Court Rule
25(c). Marvel’s complaint alleged violations of his constitutional rights by
this Court, by the Superior Court, and by specific judicial officers Marvel’s
complaint sought an injunction and a declaratory judgment from the Court of
Chancery that the Superior Court and this Court erred in rulings that were
made in the context of Marvel’s criminal proceedings in Criminal ID
Number 05 1 0O07925.

(3) As the Court of Chancery noted, Marvel was convicted in May
2006 of Criminal Solicitation and Conspiracy in the Second Degree. His
convictions were affirmed on direct appeal, and he has since filed four
unsuccessfial motions for postconviction relief under Superior Court
Criminal Rule 61.

(4) The Court of Chancery has no jurisdiction to review rulings
made by the Superior Court or this Court.l The exclusive remedy for the

relief sought by Marvel, namely the overturn of his convictions, is in the

Superior Court under Rule 61.2 That Marvel’s previous postconviction
motions were found to be without merit or procedurally barred by the
Superior Court and this Court does not mean that Marvel has the right to
seek relief in the Court of Chancery.

NOW, TI-[EREFORE, IT IS ORDERED that the Court of Chancery’s

judgment dismissing Marvel’s complaint as legally frivolous is AFFIRMED.

BY TI-[E COURT: